COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
                                        NO.
2-06-286-CR
 
CHAD SHULKA                                                                   APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
        FROM
CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




Appellant Chad Shulka attempts to appeal his conviction for possession
with intent to deliver methamphetamine of 4 grams or more but less than 200
grams.  The trial court=s
certification states that this case Ais a plea-bargain case, and
the defendant has NO right of appeal.@  On August 15, 2006, we informed
Appellant by letter that his appeal was subject to dismissal based on the trial
court=s certification unless he filed a
response showing grounds for continuing the appeal.  See Tex.
R. App. P. 25.2(d), 44.3.  Appellant responded with a letter, personally
signed by appellant, stating that he does not wish to continue his appeal.  Accordingly, we dismiss the appeal.  See Tex.
R. App. P. 25.2(d), 42.2(a), 43.2(f).
 
PER CURIAM
 
PANEL D:   MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DO
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  September 7, 2006




[1]See Tex.
R. App. P. 47.4.